internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si plr-109153-00 date date company partnerships properties shareholders state a b c d e f dear this letter responds to a letter from your authorized representative dated date and subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code company represents the following facts company was incorporated in state on a and intends to elect under sec_1362 to be an s_corporation it has c_corporation earnings_and_profits the shareholders are plr-109153-00 equal owners of company company is engaged in the business of owning operating leasing and managing commercial rental real_estate office and industrial buildings these activities are conducted primarily through the partnerships company also manages commercial and residential properties owned by affiliated entities company has b employees through c of these employees as well as the shareholders and third-party contractors company provides various services to the properties in its real_estate leasing and management business these services include maintenance and repair of building exteriors including window washing painting and roofing grounds maintenance and landscaping parking lot and driveway maintenance and repair maintenance and repair of exterior lighting assistance to tenants with subletting space utilization and other issues and with respect to the office properties provision of janitorial services utilities and off-hour security personnel in addition to the services provided to tenants company handles the usual leasing and administrative functions involved in managing real_estate either directly or as part of its distributive_share from the partnerships company received or accrued approximately d in rents and paid_or_incurred approximately e in relevant expenses for f on the properties except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or plr-109153-00 incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts as represented by company in this ruling_request we conclude that the rents company received from the properties either directly or as part of its distributive_share from the partnerships are not passive_investment_income under sec_1362 the ruling in this letter is based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility to elect s_corporation status further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely robert honigman acting assistant to the chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
